Citation Nr: 1029559	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date prior to November 7, 2001, 
for the grant of service connection for sacralization of L5, 
spondylosis at L5.

2.  Entitlement to an initial disability rating in excess of 40 
percent for service-connected sacralization of L5, spondylosis at 
L5.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 
1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 and September 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  

In September 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the Des 
Moines RO before the undersigned Veterans Law Judge (VLJ) sitting 
in Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

The issues of entitlement to an initial disability rating in 
excess of 40 percent for service-connected sacralization of L5, 
spondylosis at L5 and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A formal claim for service connection for back trouble was 
received on January 20, 1976.

2.  Although a March 1976 rating decision denied the claim for 
back trouble, the accompanying notice letter was addressed to the 
wrong street address.  




CONCLUSION OF LAW

The requirements for an effective date of January 20, 1976, for 
the grant of service connection for sacralization of L5, 
spondylosis at L5 have been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.103(e), 
19.109, 19.110 (1976); 3.102, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to an effective date prior to 
November 7, 2001, for the grant of service connection for 
sacralization of L5, spondylosis at L5 on appeal is being 
granted, there is no need to review whether VA's statutory duties 
to notify and assist are fully satisfied as any error would be 
non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

1.  Entitlement to an effective date prior to November 7, 2001, 
for the grant of service connection for sacralization of L5, 
spondylosis at L5.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an 
award of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Following notification of an initial review and adverse RO 
determination, a notice of disagreement must be filed within one 
year from the date of notification thereof; otherwise, the 
determination becomes final.  38 C.F.R. § 20.302.  Notice of the 
adverse determination must include notice of the right to appeal.  
38 C.F.R. § 19.25.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 20, 
1976, is the correct date for the grant of service connection for 
sacralization of L5, spondylosis at L5.  

On January 20, 1976, VA received a Form 21-526 in which he sought 
service connection for back trouble.  The RO denied the claim in 
a March 1976 rating decision.  The Veteran was sent a notice 
letter informing him of that denial later that month.  However, 
the Board observes that the address listed on the notice letter 
is not the same as the one the Veteran provided in his claim.  
Specifically, the street number is incorrect.  
The Veteran filed a second claim for service connection for a 
back condition in November 2001.  In an October 2007 rating 
decision, the Veteran was granted service connection for 
sacralization of L-5, spondylosis at L-5 level with an evaluation 
of 40 percent effective May 3, 2002.  In a January 2009 rating 
decision, the Veteran was awarded a November 7, 2001, effective 
date.  

In various statements as well as during his September 2009 
hearing, the Veteran maintained that he never received notice of 
the March 1976 denial.  As reflected above, the March 1976 notice 
appears to have been sent to an incorrect address.  The Board 
observes that in 1976, 38 C.F.R. § 3.103(e), notification of 
decisions, provided that the claimant will be notified of any 
decision affecting the payment of benefits or granting relief.  
Notice will include the reason for the decision and the date it 
will be effectuated as well as the right to a hearing subject to 
paragraph (c) of this section.  The notification will also advise 
the claimant of his right to initiate an appeal by filing a NOD 
which will entitlement him to a statement of the case for his 
assistance in perfecting his appeal.  Further, the notice will 
advise him of the periods in which an appeal must be initiated 
and perfected.  (See Part 19, Subpart B of this chapter on 
appeals.)  Additionally, 38 C.F.R. § 19.109, Rule 9; notice of 
right to appeal; (a) general, the claimant and his 
representative, if any, will be informed of the right to initiate 
an appeal by the filing of a NOD with writing, and the time limit 
within which such notice must be filed.  This information will be 
included in each notification of determination of entitlement or 
non-entitlement to VA benefits by the agency of original 
jurisdiction.  On the contrary, 38 C.F.R. § 19.110, Rule 
10;failure to receive notice, provided that while it is 
contemplated that the agency of original jurisdiction will give 
proper notice of the right to appeal and the time limit, failure 
to notify the claimant of his right to such appellate review or 
of the time limit applicable to a NOD or substantive appeal will 
not extend the applicable period for taking this action.  (1976).

The Court addressed prior regulation 38 C.F.R. § 19.110 Rule 10 
in Parham v. West, 13 Vet. App. 59 (1999).  The Court observed 
that in 1980, VA proposed a new version of 38 C.F.R. Part 19.  
See 45 Fed.Reg. 56,093 et. seq. (1980).  The proposed regulation 
redesignated previous Rule 10 as Rule 15.  45 Fed.Reg. 56,097 
(1980).  Parham, 13 Vet. App. 59 at 60.  However, in a subsequent 
promulgation of the proposed regulations later that year, VA 
dropped former 38 C.F.R. § 19.110, noting prior Rule 15 was 
deleted to avoid any ambiguity in light of VA's self-imposed 
notification of appellate rights as contained in 38 C.F.R. 
§ 19.109.  Id.  

Although there was a regulation in effect in 1976 which indicated 
that the failure to notify a claimant of his right to appellate 
review or time limit to file a NOD would not extend the period 
for taking such action, the Board finds that there were also two 
contradictory regulations that indicated that a claimant will be 
informed of such.  See 38 C.F.R. § 3.103(e), 19.109, and 19.110 
(1976).  Accordingly, the Board will apply the more favorable 
regulation in effect at the time, which is also in keeping with 
the current state of the law.  See 38 C.F.R. § 19.25.  As such, 
the Board has concluded that it cannot be shown that the Veteran 
received timely notice of the March 1976 rating decision and was 
not notified of the reasons and bases that his January 1976 claim 
had been denied or of his procedural and appellate rights.  
Consequently, the normal statutory period for appealing the 
Veteran's claim did not expire in March 1977.  Rather, it was 
tolled indefinitely, as he did not receive the requisite notice 
of the rating decision due to the RO's error.  See also Best v. 
Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become 
final and binding on a veteran, he or she must first receive 
written notification of the decision).  Therefore, as the January 
1976 claim for service connection for back trouble never became 
final, the Board must assign the effective date of January 20, 
1976, for the grant of service connection for sacralization of L-
5, spondylosis at L-5 level. 


ORDER

Entitlement to an effective date of January 20, 1976, for the 
grant of service connection for sacralization of L5, spondylosis 
at L5, is granted.




REMAND

2.  Entitlement to an initial disability rating in excess of 40 
percent for service-connected sacralization of L5, spondylosis at 
L5.
3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

In light of the assignment of the January 20, 1976, effective 
date for the grant of service connection for sacralization of L5, 
spondylosis at L5, the Board concludes that a remand is necessary 
before decisions can be made on the disability rating and TDIU 
matters.  

The Veteran contends that he is entitled to a 40 percent rating 
for his service-connected back from 1976 to 1989 and a 100 
percent rating from 1990 to the present.  The Veteran is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5239, 
spondylolisthesis or segmental instability.  The Board observes 
that the Veteran was provided with the applicable versions of the 
spine related regulations in effect prior to the regulation 
changes in September 2002 and August 2003 in the January 2009 
statement of the case.  However, he has not been provided with 
the applicable regulations in effect from 1976 to 2001.  
Accordingly, a remand is necessary to provide him with such.  

Regarding the claim for TDIU, the Veteran contends that he last 
worked in 1990.  The Board observes that the Veteran has been in 
receipt of Social Security Administration (SSA) benefits since 
March 1993.  A December 1997 SSA award letter reflected that the 
Veteran's primary diagnoses were degenerative arthritis of the 
knee and spine and his secondary diagnosis was obesity.  

The Veteran underwent a VA examination in June 2008 wherein his 
service-connected back disability was evaluated.  Subsequent to 
that examination, the Veteran was granted entitlement to service 
connection for right and left lower extremity radiculopathy in a 
January 2009 rating decision.  As the June 2008 VA examination 
occurred before the January 2009 grant of service connection for 
two additional disabilities, the Board concludes that the Veteran 
is entitled to a VA examination to address whether he is 
currently unable to work as a result of his service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with notice of the regulations in effect from 
1976 to 2001 that pertain to his service-
connected sacralization of L5, spondylosis at 
L5.

2.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities (sacralization 
of L5, spondylosis at L5; right lower 
extremity radiculopathy, and left lower 
extremity radiculopathy) on his 
employability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disabilities on his ability 
to engage in any type of substantially 
gainful employment and whether, in the 
examiner's opinion, the service-connected 
disabilities are of such severity to result 
in unemployability.

If the examiner concludes that the Veteran is 
incapable of maintaining substantially 
gainful employment, he/she should attempt to 
address when this initially occurred.  The 
examiner should note that the Veteran has 
been in receipt of SSA benefits since March 
1993 and that in December 1997, his primary 
diagnosis were degenerative arthritis of the 
knee and spine and his secondary diagnosis 
was obesity.  

It should be noted that consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


